Citation Nr: 1203719	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to service connection for a right eye disability, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1974.  He also had unverified Army Reserve and National Guard service prior to April 2008.

These matters come before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2009 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

In the accredited representative's December 2011 written brief, the representative requested service connection for actinic keratosis and major depressive disorder, in addition to hypertension.  The Board notes that the Veteran was granted entitlement to service connection for depression in October 2008.  In addition, the issue of actinic keratosis due to active service has not been raised by the evidence of record.  Therefore, the Board finds that these issues were merely misstatements by the accredited representative, and further VA action is not needed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Records 

The evidence of record is conflicting as to whether the Veteran was on active duty for training (ACDUTRA), inactive duty training (INACDUTRA), or neither, on November 11, 2003 (when clinical examination revealed elevated blood pressure readings and a diagnosis of hypertension) and/or on November 29, 2003 (the date he asserts he had right eye blindness).  The Veteran has asserted  that he was sent for a week in November 2003 for a predeployment "work up".  The Veteran's spouse stated that the Veteran completed five days of active training and his eye began to bother him when he returned home.  The Veteran's representative stated at the March 2009 Board hearing that the Veteran was sent for two weeks training and was still on training when his eye began to bother him.  

The Board acknowledges that the Veteran's "Chronological Statement of Retirement Points" reflects that between August 2003 and August 2004, he had only four duty points of active duty for training.  (One point is awarded for each calendar day that the Veteran served on active duty.)  He had 36 points of inactive duty training.  An October 2006 Department of the Army memorandum reflects that the Veteran "was not on active duty or in an authorized training period on November 29, 2003.  It further notes that the Veteran reported he had been on a short tour of "inactive duty on 11 November 2003".  A DA Form 2173 dated April 2006 reflects that on November 29, 2003, the Veteran was absent with authority from inactive duty training.  The Veteran's "TL History" reflects that he had duty on November 15 and 16, 2003.  It does not reflect duty on November 11, 2003 or on November 29, 2011.  

Nevertheless, the Board finds that the Veteran's pay records from the Defense Finance and Accounting Services (DFAS) would be useful in an attempt to determine his status on November 11, 2003 and November 29, 2003.  If no records are available, the AOJ should prepare a formal finding of unavailability and associate it with the claims file.


Medical Opinion

In its October 2009 remand, the Board directed that an examiner opine as to whether it is as likely as not that the Veteran's blood pressure reading on November 11, 2003 was the onset of current hypertension.  (The report of the November 11, 2003 examination reflects that the Veteran's blood pressure readings were as follows: 154/102, 160/108, and 154/108.)  In providing an opinion, the April 2010 VA examiner did not specially reference the November 11, 2003 blood pressure readings, but opined that the Veteran met the criteria for hypertension in October 2003.  The Board now acknowledges that the claims file includes a prior pertinent blood pressure reading from an October 6, 2003 VA medical record.  As such, the Board finds that the examiner did substantially comply with the Board's October 2009 remand.  However, if the evidence of record reflects that the Veteran was on active duty or ACDUTRA on November 11, 2003 and/or November 29, 2003, a supplemental clinical opinion is warranted on the issue of aggravation.  

The Board acknowledges the Veteran's statement that "prior to my exam on November 11, 2003, I never had any problem with hypertension."  The Board also acknowledges a private medical note dated in July 2006, which reflects that there was no evidence of high blood pressure prior to November 2003 and that the last blood pressure reading at that private clinic was in August 2003.  However, the competent objective clinical evidence of record reflects high blood pressure and an assessment of hypertension on October 6, 2003, prior to November 11, 2003.  

VA medical records dated October 6, 2003 (while the Veteran was not on ACDUTRA or active service) reflect that the Veteran presented to the VA clinic to establish care.  The record reflects that he had "no concerns that day" and was not in acute distress.  It was noted that he used one can of snuff (chewing tobacco) per week, which he was advised to stop doing.  His blood pressure was 164/88.  A repeat reading was 150/88.  His pain level was noted to be "0" at the time of his blood pressure check.  The record notes that the Veteran had hypertension and he was advised to avoid salt intake and to exercise.  It was further noted that his blood pressure would be rechecked after six weeks.  Thus, the record reflects, that prior to any November 2003 service, the Veteran was informed that he had high blood pressure and that he needed to take proactive steps due to hypertension.

A December 1, 2003 VA telephone record reflects that the Veteran called the clinic and questioned the reason for a scheduled December 3, 2003 appointment.  He was told that his blood pressure reading had been elevated at his last visit (October 6, 2003) and blood tests needed to be done.

A December 3, 2003 VA medicine clinic staff note reflects that the Veteran had a blood pressure reading of 138/88.  It was noted that the Veteran had newly diagnosed hypertension.  It was further noted that, at the Veteran's last visit (October 6, 2003), "he was told to do low salt diet which he is trying to adhere to."  It was further noted that the Veteran's blood pressure on December 3, 2003 was normal but several past readings had been elevated so treatment would be started.  

If the evidence of record reflects that the Veteran was on ACDUTRA on November 11, 2003 and/or November 29, 2003, the Board finds that a supplemental opinion on whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's pre-existing hypertension (in October 2003) was chronically aggravated by his November 2003 reserve service, or if his current disability is the natural progression of the pre-service disability, would be useful in adjudicating the appeal.  

If the evidence of record reflects that the Veteran was not on ACDUTRA on November 11, 2003 and/or November 29, 2003, but rather that he was on INACDUTRA or not on any service, a supplemental clinical opinion is not warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Services (DFAS) or the appropriate agency and request the Veteran's pay/finance records to determine the Veteran's specific dates of active duty, ACDUTRA, and INACDUTRA for November 2003.  If such records are unavailable, prepare a formal finding of unavailability and associate it with the claims file.

2.  Thereafter, if the evidence of record reflects that the Veteran was on active duty or ACDUTRA on November 11, 2003 and/or November 29, 2003, obtain a supplemental clinical opinion on the issue of whether it is as likely as not (whether there is a 50 percent or greater probability) that the Veteran's October 2003 high blood pressure was chronically aggravated by November 2003 active service or if the current disability is the natural progression of the pre-service disability.  

The examiner should consider the entire claims file, to include the October 2003 VA medical records (blood pressure readings of 164/88 and 150/88), the November 2003 STRs (blood pressure readings of 154/102, 160/108, and 154/108) and the December 2003 VA records (blood pressure reading of 138/88).  

If the examiner opines that the Veteran's pre-existing hypertension was chronically aggravated by his November 2003 Reserve duty, the examiner should opine as to whether the Veteran has a right eye disability causally related to, or aggravated by, the hypertension.  In this regard, the examiner should note that private and VA medical records dated in December 2003 reflect that the Veteran had a "sudden loss of vision in his right eye" on November 29, 2003.  A private record reflects the opinion of Dr. P.R. that she believes "the reason [his] vision is so poor is that he has had a combined artery and vein occlusion.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

3.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



